[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM FILED APRIL 29, 1997
The plaintiff has sued the State of Connecticut, through its Commissioner of the Department of Mental Retardation, and two other defendants for physical and/or sexual abuse allegedly suffered by her ward while a resident at a state group home.
The State is immune from suit except for actions brought pursuant to § 19a-24, Connecticut General Statutes, which is a waiver of that sovereign immunity and permits "a civil action against the commissioners in their official capacities."
Section 19a-24, Connecticut General Statutes does not provide expressly for jury trials. It has been held that because sovereign immunity barred actions against the State prior to the adoption of the State Constitution, there is no constitutional right of jury trial in civil actions which are based on the statute. Skinner v. Angliker, 211 Conn. 370 (1989).
There is no reason to deny the plaintiff a jury trial as to the other two named defendants.
Two separate trials would be duplicative and an uneconomical use of the court's time and resources.
The court hereby orders that the instant action be tried to a jury, provided that the court, and not the jury, shall be the CT Page 3750 trier of the facts concerning the claims against the Commissioner.
Accordingly, the motion to strike from the jury docket is denied.
DOHERTY, J.